Case 6:20-cv-00902-ADA Document 9-10 Filed 11/25/20 Page 1 of 3




                EXHIBIT H
                Case 6:20-cv-00902-ADA Document 9-10 Filed 11/25/20 Page 2 of 3

Contact
                                  Matthew Hogan
www.linkedin.com/in/matthew-      Managing Director at Brazos Licensing and Development
hogan-76155b23 (LinkedIn)         Waco
medium.com/@datacoup (Blog)

                                  Experience
Top Skills
Bloomberg                         Brazos Licensing and Development
Intex                             Managing Director
Fixed Income                      January 2020 - Present (11 months)
                                  Waco, Texas, United States

                                  Brazos Licensing and Development is a patent advisory and monetization
                                  platform. We help entrepreneurs, inventors, technologists and patent owners
                                  exercise their intellectual property rights. We also provide funding and liquidity
                                  in patent-related transactions.


                                  Datacoup
                                  CEO/Founder
                                  May 2012 - January 2020 (7 years 9 months)


                                  Deutsche Bank
                                  Vice President: Fixed Income Sales
                                  June 2010 - February 2011 (9 months)
                                  New York

                                  Vice President: Institutional Fixed Income sales
                                  All Securitized products.


                                  CRT Capital Group
                                  Vice President: Fixed Income Sales
                                  December 2008 - March 2010 (1 year 4 months)
                                  Stamford Connecticut

                                  Vice President: Institutional Fixed Income Sales
                                  All Securitized Products.


                                  Lehman Brothers, Inc
                                  Associate: Institutional Fixed Income Sales
                                  November 2003 - November 2008 (5 years 1 month)
                                  Greater New York City Area & San Francisco

                                  Operations Analyst in New york Nov. 03 - Aug. 05
                                  Fixed Income Sales Associate In San Francisco Aug 05 - Nov. 08



                                                                      Page 1 of 2
Case 6:20-cv-00902-ADA Document 9-10 Filed 11/25/20 Page 3 of 3

                  Education
                  Boston College
                  BS, Marketing · (1999 - 2003)


                  scarsdale
                  · (1995 - 1999)




                                                  Page 2 of 2
